           Case 3:19-cv-01904-WHO Document 90 Filed 02/02/21 Page 1 of 3




 1    Aaron S. Jacobs (CA No. 214953)                   MARK D. FOWLER, Bar No. 124235
      ajacobs@princelobel.com                           mark.fowler@us.dlapiper.com
 2    James J. Foster                                   CHRISTINE K. CORBETT, Bar No. 209128
      jfoster@princelobel.com                           christine.corbett@us.dlapiper.com
 3    PRINCE LOBEL TYE LLP                              JONATHAN HICKS, Bar No. 274634
      One International Place, Suite 3700               jonathan.hicks@us.dlapiper.com
 4    Boston, MA 02110                                  DLA PIPER LLP (US)
      617-456-8000                                      2000 University Avenue
 5                                                      East Palo Alto, CA 94303-2214
      Attorneys for Plaintiff                           Telephone: 650.833.2000
 6                                                      Facsimile: 650.833.2001
 7                                                      Attorneys for Defendant
 8
                                     UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
                                         SAN FRANCISCO DIVISION
11
     UNILOC 2017 LLC,                                   Case No.: 3:19-cv-01904-WHO
12
                     Plaintiff,                         JOINT STATUS REPORT AND JOINT
13                                                      STIPULATION WITH [PROPOSED]
     v.                                                 ORDER TO STAY CASE PENDING
14                                                      APPEALS
     APPLE INC.,
15
                     Defendant.
16

17           Plaintiff Uniloc 2017 LLC (“Uniloc”) and Apple Inc. (“Apple”) jointly file this status
18 report and stipulation to stay pending appeal of other relevant cases.
19                                             Status Report
20           On November 17, 2018, Uniloc filed the Complaint in the Western District of Texas
21 asserting infringement by Apple of U.S. Patent No. 7,136,999 (“the ’999 patent). Dkt. No. 1. On

22 April 8, 2019, the case was transferred to this District. Dkt. No. 37. On January 28, 2020, Apple

23 filed an unopposed motion to stay this case pending resolution of instituted IPR2019-01337,

24 brought by Apple. Dkt. Nos. 86, 87. On January 30, 2020, this Court granted Apple’s motion.

25 Uniloc has asserted claims 13 and 17 of the ’999 patent.

26           On January 15, 2021, the PTAB found claims 1, 2, 4, 5, 7-10, 13-15, and 17 of the ’999
27 patent unpatentable, but also found that Apple had not demonstrated that claims 3, 6, 11, 12, and

28 16 are unpatentable. The parties have not yet decided whether they intend to request rehearing,
      JOINT STATUS REPORT AND STIP. TO STAY             1                                  3:19-cv-01904-WHO
     3637369.v1
          Case 3:19-cv-01904-WHO Document 90 Filed 02/02/21 Page 2 of 3




 1 appeal, or let the Final Written Decision stand. Should Uniloc not appeal the Final Written

 2 Decision, Apple will promptly request dismissal of this action with prejudice.

 3                                            Stipulation to Stay

 4          THE PARTIES STIPULATE to stay this action, pending appeal of this District’s decision

 5 regarding the Uniloc entities’ lack of standing in Uniloc 2017 LLC v. Google LLC (Case No. 20-

 6 4355 and various related cases); this District’s decision regarding Uniloc USA, Inc.’s and Uniloc

 7 Luxembourg S.A.’s lack of standing in Uniloc USA, Inc. et al v. Apple Inc. (Case No. 18-358); and

 8 the District of Delaware’s decision regarding Uniloc USA, Inc.’s and Uniloc Luxembourg S.A.’s

 9 lack of standing in Uniloc USA, Inc. et al. v. Motorola Mobility LLC (Case No. 17-1658).

10          Those courts held that a third party had the ability to sublicense the patents in the Uniloc

11 portfolio as of the dates those actions were filed; that that ability deprived the Uniloc plaintiffs of

12 constitutional standing to file the actions; and that the court therefor did not have subject matter

13 jurisdiction. As a result, those courts dismissed the actions, and the Uniloc plaintiffs from those

14 cases have filed appeals as those decisions.

15          Because those decisions appear to create issue preclusion as to various factual and legal

16 issues in this action, and that preclusion may cause this Court to lack subject matter jurisdiction

17 over this action, the parties believe the Court cannot proceed until the Federal Circuit resolves

18 those issues.
19          The parties therefor STIPULATE, with the consent of the Court, to stay this action until

20 the last of such decisions on the above appeals by the United States Court of Appeals for the

21 Federal Circuit.

22

23

24

25

26
27

28
      JOINT STATUS REPORT AND STIP. TO STAY              2                                    3:19-cv-01904-WHO
          Case 3:19-cv-01904-WHO Document 90 Filed 02/02/21 Page 3 of 3




 1 Date: February 2, 2021                           Respectfully submitted,
 2                                                  /s/ Aaron S. Jacobs
                                                    Aaron S. Jacobs (CA No. 214953)
 3                                                  ajacobs@princelobel.com
                                                    James J. Foster
 4                                                  jfoster@princelobel.com
                                                    PRINCE LOBEL TYE LLP
 5                                                  One International Place, Suite 3700
                                                    Boston, MA 02110
 6                                                  617-456-8000
 7                                                  Attorneys for Plaintiff
 8

 9
                                                    /s/ Christine K. Corbett
10                                                  MARK D. FOWLER, Bar No. 124235
                                                    mark.fowler@us.dlapiper.com
11                                                  CHRISTINE K. CORBETT, Bar No. 209128
                                                    christine.corbett@us.dlapiper.com
12                                                  JONATHAN HICKS, Bar No. 274634
                                                    jonathan.hicks@us.dlapiper.com
13                                                  DLA PIPER LLP (US)
                                                    2000 University Avenue
14                                                  East Palo Alto, CA 94303-2214
                                                    Telephone: 650.833.2000
15                                                  Facsimile: 650.833.2001
16                                                  Attorneys for Defendant
17

18
                                              ATTESTATION OF FILER
19
          I hereby attest that all other signatories listed, and on whose behalf the filing is submitted,
20 concur in the filing’s content and have authorized the filing.

21                                                  /s/ Aaron S. Jacobs
22

23

24

25

26
27

28
      JOINT STATUS REPORT AND STIP. TO STAY              3                                 3:19-cv-01904-WHO
